Armstrong, J.
¶15 (dissenting) — Because the law requires strict compliance with MAR 7.1(a), the trial court erred in denying Morello’s motion to strike Vonda’s request for trial de novo. Therefore, I respectfully dissent.
*854¶16 Vonda filed a request for trial de novo and a “Certificate of Service” on May 11, at 3:42 p.m., 20 days after the arbitration award. Vonda’s request for trial de novo stated:
Pursuant to LMAR 7.1 a Notice to Set for Trial and Jury Demand ... is being filed and served upon all parties at the same time as the filing of this Request for Trial De Novo by the undersigned aggrieved party.
Clerk’s Papers (CP) at 6 (emphasis added). In contrast, Vonda’s Certificate of Service stated:
I hereby certify that on May 11, 2010 I served the foregoing DEFENDANT VONDA’S REQUEST FOR TRIAL DE NOVO, NOTICE TO SET FOR TRIAL and ARBITRA-BILITY, and DEMAND FOR JURY____
CP at 30. Moreover, Vonda’s Notice to Set Trial certified that all counsel “have been served with a copy of this notice.” CP at 4 (emphasis added).
Review of Trial Court’s Denial of Morello’s Motion
¶17 Former MAR 7.1 (2001) provides, in part:
Within 20 days after the arbitration award is filed with the clerk, any aggrieved party not having waived the right to appeal may serve and file with the clerk a written request for a trial de novo in the superior court along with proof that a copy has been served upon all other parties appearing in the case. The 20-day period within which to request a trial de novo may not be extended.
¶18 This rule expressly requires the aggrieved party to serve and file two documents with the clerk: (1) a written request for a trial de novo in the superior court and (2) proof that a copy has been served upon all other parties appearing in the case. “One act, in short, is not complete without the other. That... is made manifest by the clear language of MAR 7.1(a) to the effect that the request for a trial de novo be filed ‘along with’ proof of service.” Nevers v. Fireside, Inc., 133 Wn.2d 804, 813-14, 947 P.2d 721 (1997) *855(interpreting former MAR 7.1(a) (1989), which is substantively similar to former MAR 7.1(a) (2001)). We require strict compliance with the service and proof of service provisions of MAR 7.1(a). Nevers, 133 Wn.2d at 811-12.
¶19 The majority concludes the trial court’s findings are supported because when Vonda’s counsel filed proof of service, along with her trial request, at 3:42 p.m., she stated that she “had served” Morello. Majority at 850. It also concludes that the record supports the trial court’s finding that actual service was not made until 4:20 p.m. by a process server, not Vonda’s counsel. Majority at 850. But then the majority finds no support for the trial court’s finding that no proof of the actual receipt of Vonda’s request for trial de novo was filed within the time allowed by MAR 7.1(a). See majority at 850.
¶20 The majority reasons that Vonda’s Certificate of Service provides “ ‘some evidence of the time, place, and manner of service.’ ” Majority at 851 (emphasis omitted) (quoting Alvarez v. Banach, 153 Wn.2d 834, 838, 109 P.3d 402 (2005)). The Certificate of Service would provide such evidence if the trial court had not found in its unchallenged and uncontested findings that Morello’s counsel had not been served before Vonda’s counsel filed the trial de novo request at 3:42 p.m. In fact, counsel’s 3:42 p.m. affidavit of service was false. Morello’s counsel was not served until 4:20 p.m. on May 11, the service was by a courier, not Vonda’s counsel, and Vonda could not, and did not, file another request for trial de novo with proof of service after actual service on Morello’s counsel. And failure to file proof of service within the 20-day period is fatal to a MAR 7.1(a) request for trial de novo. Nevers, 133 Wn.2d at 815.
¶21 Implicit in the majority’s reasoning is that a false affidavit of service strictly complies with MAR 7.1(a). Because I find it difficult to believe that the Supreme Court, when crafting the language of MAR 7.1(a), intended that any affidavit of service, true or false, would satisfy the rule, I disagree; counsel’s affidavit of a service that had not occurred cannot satisfy the rule.
*856¶22 Our Supreme Court reversed this court in Alvarez, 153 Wn.2d at 840, and explained:
We employed the past tense when we promulgated the rule, which provides that the request for a trial de novo must be filed in superior court “along with proof that a copy has been served upon all other parties appearing in the case.” MAR 7.1(a) (emphasis added).
¶23 Vonda failed to file proof of service after the actual service on Morello’s counsel. We should reverse and remand for the trial court to strike Vonda’s request for a trial de novo.